Citation Nr: 0217917	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  94-41 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for recurrent 
dyshydrotic eczema.

2.  Entitlement to a compensable evaluation for numbness 
of the right thigh due to neuropathy of the lateral 
cutaneous nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1953, from September 1953 to May 1955, and from April 1957 
to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to 
the RO in May 1999 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence shows that the veteran's chronic skin 
disorder, recurrent dyshydrotic eczema, is related to his 
period of active service.

3.  The veteran's numbness of the right thigh due to 
neuropathy of the lateral cutaneous nerve is equivalent to 
no more than mild paralysis and is not productive of 
functional impairment.



CONCLUSIONS OF LAW

1.  Recurrent dyshydrotic eczema was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for a compensable evaluation for numbness 
of the right thigh due to neuropathy of the lateral 
cutaneous nerve have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8529 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claims by means of the discussions in the 
May 1994 rating decision, as well as the Statement of the 
Case dated November 1994, and the Supplemental Statements 
of the Case issued in August 1995, August 1999, and March 
2002.  

In the rating decision, the veteran was informed of the 
basis for the denial of his claims and that he needed to 
submit evidence in support of those claims.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for 
the denials, and provided him with additional opportunity 
to present evidence and argument in support of his claims.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the 
Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO provided the veteran with several VA examinations, 
obtained relevant VA and military hospital treatment 
records, and afforded the veteran a personal hearing.  In 
addition, the Board remanded the claim for additional 
development that was accomplished by the RO.  Therefore, 
the Board finds that the RO has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

I. Service Connection

According to the law, service connection will be granted 
if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony 
because lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id. 

In relation to the current appeal, the veteran received 
treatment for skin rashes on several occasions during his 
periods of active service.  He was given various 
diagnoses, including dermatitis and dyshydrotic eczema.  
These rashes mainly affected the veteran's feet and hands.  
At the time of the veteran's retirement examination in 
February 1970, no skin disorder was reported or observed.

Following the veteran's discharge from active service, his 
first documented treatment for a rash of the hands and 
feet was in June 1971.  Subsequent clinical records from 
the VA Medical Center and the U.S. Air Force Hospital show 
continuous treatment of skin disorders through the 
present, with significant treatment during the past 
several years.  The veteran's skin disorders have been 
given numerous diagnoses, including dyshydrotic eczema.  
The veteran presented testimony at a personal hearing 
before the RO in January 1995.  The veteran reported 
continuous treatment for skin rashes since his time in 
service.  

At a June 1999 VA examination, the veteran complained of a 
skin rash that occurred mainly on the soles of the feet 
and the palms of the hands.  The symptoms underwent 
spontaneous exacerbations and remissions.  The examiner 
found no current evidence of a clinically significant skin 
rash and, therefore, did not render a diagnosis.  In an 
addendum in November 1999, the examiner found that the 
veteran had previously been diagnosed with three types of 
skin disorders: atopic dermatitis, tinea corporis, and 
dyshydrotic eczema.  The examiner explained that the 
veteran's atopic dermatitis was related to contact with 
allergy stimulants, and had been treated and resolved.  
Tinea corporis had recently been diagnosed and was a 
routine type of fungal infection.  Finally, the veteran 
had been treated for dyshydrotic eczema of the hands on 
multiple occasions.  This was a genetically linked skin 
disorder and could undergo remission.

Based upon the above evidence, the Board finds that the 
record supports a grant of service connection for 
recurrent dyshydrotic eczema.  The medical evidence shows 
that the veteran was treated for dyshydrotic eczema in 
service and that he continues to receive treatment for 
this skin disorder.  The VA medical examiner clarified 
that the veteran's other skin disorders were acute; 
whereas the dyshydrotic eczema is a chronic condition for 
which the veteran has received continuous care since his 
discharge from service.  Accordingly, service connection 
is granted.

II. Increased Rating

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

The record shows that the RO granted service connection 
for numbness of the right thigh in a May 1974 rating 
decision and assigned a noncompensable evaluation 
effective from June 1970.  Subsequent rating decisions 
have confirmed and continued this evaluation.  The veteran 
submitted a claim for an increased rating in September 
1992.  The RO denied the claim in May 1994 and the present 
appeal ensued.

In relation to the present appeal, a VA examination was 
performed in November 1993.  The veteran reported that the 
numbness of his right thigh had become constant.  The 
examiner noted that prior electromyographs had been 
negative and that the veteran had been diagnosed with 
neuralgia in the past.  Physical examination found cranial 
nerves II through XII and deep tendon reflexes intact.  
Motor and sensory examinations were normal.  Pin and light 
touch sensation were diminished in a circumferential 
pattern to the right thigh.  The examiner diagnosed the 
veteran with diminished pin and light touch sensation 
causing paresthesias to the right thigh circumferentially 
of unknown etiology.

At his personal hearing before the RO in January 1995, the 
veteran testified that his right thigh had been numb since 
1968.  He presently used an anti-inflammatory medication.  
He believed that, if he did not use the medication, he 
would have loss of balance and difficulty walking.  He 
used a cane for his right ankle and he also had pain from 
his right hip to the bottom of his leg.  His doctor had 
told him that his back may be causing the numbness of the 
thigh.  

At a March 1995 VA examination, the veteran complained of 
numbness of both lower extremities along the lateral 
aspect of both thighs.  Physical examination found cranial 
nerves II through XII intact, except for subjective 
decrease in pain at cranial nerve V.  Motor and sensory 
examinations of the lower extremities were normal.  Deep 
tendon reflexes were present and equal.  The veteran 
reported subjective decrease of pain, touch, vibration, 
and sense in both lower extremities.  The veteran was 
diagnosed with neuralgia.

At a June 1999 VA examination, the veteran reported 
numbness of the lateral aspect of the right thigh.  The 
numbness was constant and nearly complete.  The veteran 
also felt that the leg may give way, although that had 
never happened.  He had no numbness or weakness of the 
lower part of the leg.  The veteran was receiving no 
current treatment for the condition and it did not 
interfere with his daily activities.  

Physical examination found no evidence of brain, spinal 
cord, or cervical disc disease or injury.  Numbness was 
present in the distribution of the right lateral cutaneous 
nerve which provides sensory perception to the lateral 
aspect of the right thigh.  There was no other area of 
nerve disability.  Neurologic examination of the right leg 
was normal other than the sensory deficit.  No perceptible 
motor impairment, paralysis, or neuritis was present.  The 
electromyograph found moderate neuralgia paresthetica.

The examiner diagnosed the veteran with right lateral 
cutaneous nerve dysfunction most likely related to an 
entrapment syndrome, as there was no history of trauma or 
evidence of peripheral neuropathy.  The examiner commented 
that the usual etiology for neuropathy involving the 
lateral cutaneous nerve of the thigh was entrapment that 
was referred to as neuralgia paresthetica.  The neuralgia 
paresthetica would not be expected to cause any muscle 
weakness or debility.  

The clinical records from the U.S. Air Force Hospital 
associated with the claims file show treatment of the low 
back, and right hip, knee, and ankle.  The records contain 
no information pertaining to the numbness of the right 
thigh.

The veteran's numbness of the right thigh due to 
neuropathy of the lateral cutaneous nerve has been 
assigned a noncompensable schedular evaluation pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8529 (2002).  Under 
this Diagnostic Code, paralysis of the external cutaneous 
nerve of the thigh warrants a 10 percent rating when the 
paralysis is severe to complete.  When the paralysis is 
mild to moderate, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.124a, Diagnostic Code 8529 (2002).  The term 
incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the regulations provide that the rating 
should be for mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a (2002). 

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a compensable 
rating for numbness of the veteran's right thigh.  The VA 
examinations of record reveal that the veteran's 
disability picture consists almost entirely of numbness of 
the right thigh that does not impair function or produce 
additional symptomatology.  Motor and sensory examinations 
of the leg have been normal, and neurologic examination 
was normal other than the sensory deficit.  The most 
recent VA examiner found no motor impairment, paralysis, 
or neuritis.  He also commented that the veteran's 
neuralgia paresthetica would not be expected to cause any 
muscle weakness or debility.  Based upon those findings, 
the Board cannot conclude that the veteran's disability is 
equivalent to more than mild or moderate paralysis.  
Accordingly, the benefit sought on appeal is denied.

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  There has been no showing in the present case 
that the veteran's numbness of the right thigh has caused 
marked interference with his employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Service connection for recurrent dyshydrotic eczema is 
granted.

A compensable evaluation for numbness of the right thigh 
due to neuropathy of the lateral cutaneous nerve is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

